Citation Nr: 0833026	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-26 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to July 
1965.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  

The Board of Veterans' Appeals (Board) in January 2006 denied 
the veteran's claim for service connection for hypertension 
and remanded his claim for service connection for diabetes 
mellitus.  For reasons which will be set forth more fully 
below the Board has determined that the development ordered 
has been substantially complied with by the Appeals 
Management Center (AMC).  Stegall v. West, 11  Vet. App. 268 
(1998).  


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.  

2.  Official sources do not substantiate the veteran was 
exposed to Agent Orange in service.  


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, 
including as due to exposure to Agent Orange in service, have 
not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in August 2002, February 2006, December 
2006, and May 2007, VA satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.  Accordingly, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
May 2007 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.   
The veteran's service medical records and service personnel 
records have been obtained.  

VA has followed the procedures for verifying exposure to 
Agent Orange outside the Republic of Vietnam as set out in 
the Veterans Benefits Administration Adjudication Procedure 
Manual (M21-1MR).  The applicable manual provision for 
verifying exposure in locations other than in RVN is found at 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10. n.  
It instructs adjudicators to furnish a detailed statement to 
the Compensation and Pension Service via e-mail and request 
review of the Department of Defense (DOD) inventory of 
herbicide operations to determine whether herbicides were 
used as described by veterans.  A copy of that e-mail was 
placed in the claims folder and the response which was 
received is set out below.  VA has substantially complied 
with the development ordered in the Board's remand by 
complying with the current instructions for developing claims 
based on exposure to Agent Orange in other locations.  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

Factual Background and Analysis.  The veteran contends he 
developed diabetes mellitus as a result of exposure to Agent 
Orange in service.  He asserts that while serving in Thailand 
the aircraft he refueled had been contaminated with Agent 
Orange.  He was stationed with the 561st TAC Fighter 
Squadron.  The aircraft were F105 Thunderchiefs which flew 
bombing missions in Vietnam.  When the aircraft returned from 
their bombing runs he is convinced they were contaminated.  
His duties included refueling those aircraft and others from 
Vietnam.  

The veteran does not contend he developed diabetes mellitus 
in service or during the initial post service years.  His 
service records do not include any references to elevated 
glucose readings.  At service entrance examination in June 
1961 his endocrine system was noted to be normal and 
urinalysis was negative for sugar.  On his separation 
examination in June 1965, his endocrine system was again 
noted to be normal and urinalysis was negative for sugar.  

Private medical records demonstrate the first diagnosis of 
diabetes mellitus was in March 1996.  

The Board has therefore concluded there is no basis for 
finding that the veteran developed diabetes mellitus in 
service or during the initial post service year.  

The regulations provide that veterans who served in the 
Republic of Vietnam during the prescribed period are presumed 
to have been exposed to Agent Orange.  The veteran does not 
contend and his service personnel records do not demonstrate 
he served in the Republic of Vietnam.  For that reason, the 
evidence must demonstrate the veteran was exposed to Agent 
Orange in service.  Only if the evidence demonstrates the 
veteran was exposed to Agent Orange in service is there a 
basis for granting service connection.  

The Board has reviewed the veteran's service personnel 
records.  His DD Form 214 indicates he served as a fuel 
specialist.  His foreign service is listed as being of three 
months and 5 days duration.  There is no indication on the 
form where he performed his foreign service.  The veteran's 
AF Form 7 notes he was on temporary duty (TDY) from March 5, 
1965 for a period of 95 days.  The location of his temporary 
service is not listed.  His service medical records reveal he 
was treated at the United States Air Force Hospital in Yokota 
Air Base, Japan on May 20, 1965, May 25, 1965 and June 1, 
1965.  A clinical record sheet lists the veteran's unit as 
the 561st TFS and that he was treated at Tachikawa on May 25, 
1965.  

The Board notes that DOD recently informed VA of Agent Orange 
spraying outside of the Republic of Vietnam; because of this, 
the Board remanded the claim for further development.  

Through official sources the Board received the following 
information:  In September 2002 it is was verified there was 
no evidence in the veteran's file to substantiate any service 
in the Republic of Vietnam.  

In December 2006 the following information was e-mailed to 
VA:

Regarding your veteran claimant with 
Thailand service, the DOD list shows that 
extensive testing for herbicides was 
conducted in Thailand during 1964 and 
1965.  The only specific location 
identified is the Replacement Training 
Center of the Royal Thai Army, near 
Pranbun, Thailand (a coastal area).  A 
military website shows that that 561st 
TAC Fighter Squadron was stationed at 
Korat RTAFB.  Neither Korat nor the 561st 
is on the DOD list.  Additionally, the 
claim of exposure to AO from F-105 
Thunderchief jet aircraft does not fit 
the facts of AO use in Vietnam.  

Operation Ranch Hand was the name of the 
herbicide spraying missions over Vietnam.  
These missions were performed by C-123 
slow flying prop cargo planes.  Spraying 
missions were conducted out of airfields 
at Tan Son Nhut, Bien Hoa, Da Nang, Phan 
Rang and Nha Trang in RVN.  Herbicide 
spray missions did not originate from 
Thailand and fighter jets were never used 
because of their excessive speed.  

Therefore I can provide no evidence to 
support this claim.  

Attached to this response was an article entitled "Ranch 
Hand-Defoliant Operations in South East Asia (SEA)."  

The veteran has submitted an article entitled "A Report to 
Congress, Inequities in Treatment of Vietnam Veterans, The 
Exclusion of Thailand Veterans."  The Board has carefully 
reviewed the article and found nothing that would 
substantiate the veteran's claim that he was exposed to Agent 
Orange while in Thailand.  The article merely states that 
Agent Orange was used in Thailand; it does not mention the 
veteran's unit or his location as being one of those sprayed.  

In January 2003 a letter from the Assistant Secretary of 
Defense to the Chief Officer for Public Health and 
Environmental Hazards informed VA that DOD had identified 
approximately 70 to 85 percent of locations outside Korea and 
Vietnam where herbicide exposure was possible.  The inventory 
of documents available included few Air Force records.  At 
this time, VA knows of no other resource for identifying or 
verifying exposure to herbicides in service.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2. 10.n.  

As to the veteran's assertions that he was exposed to 
contaminated air craft the Board is unaware of any 
information that would verify such contamination.  A review 
of the veteran's service records does indicate he was exposed 
to various fuels and solvents as part of his duties, but not 
Agent Orange.  

As the evidence does not demonstrate the veteran was exposed 
to Agent Orange in service, the regulations providing 
presumptive service connection for diabetes mellitus found at 
38 C.F.R. §§ 3.307, 3.309 are not applicable.  Service 
connection for diabetes mellitus is not warranted.  




ORDER

Service connection for diabetes mellitus is denied.  



____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


